JOHNSON, Judge.
This suit in the Civil District Court bears docket #357-771 and was consolidated in that Court for trial with docket #357-684 of that court entitled Gulf South Enterprises, Inc. v. Delta Materials Operating Company, Inc., et ais. The two cases were consolidated in this court for argument with separate judgment to be rendered in each case.
In this case now under consideration the plaintiff brought suit against Delta Materials Operating Company, Inc., Summit Fidelity &¿ Surety Company and Ed. H. Litolff on a promissory note signed by Delta Materials Operating Company, Inc., and endorsed “Summit Fidelity and Surety Company by Ed. H. Litolff attorney-in-fact.” There was judgment by the trial court in favor of the plaintiff, George P. Dorsey, and against the defendant, Delta Materials Operating Company, Inc., in the sum of $8,000.00, with interest and attorney’s fees, and further judgment dismissing the suit as against the other defendants. The judgment also dismissed the third party petition filed by the Summit Fidelity & Surety Company against Edwin H. Litolff. The plaintiff has appealed.
The facts in this case are essentially the same as those in the consolidated case. The main difference is the language of the endorsement employed by Litolff.
The power-of-attorney exhibited by Litolff to the plaintiff and his attorneys in this case is exactly the same as the one exhibited to the plaintiff in the consolidated case. However, here the only thing added to the power-of-attorney is that the plaintiff had inserted therein the words and figures “pay 15,000 dols 00 cts.” Pretermitting the question as to whether this addition so altered the power-of-attorney as to invalidate it, Litolff had no authority, and the copy of his power-of-attorney furnished to plaintiff clearly indicates the same, to endorse promissory notes. The same reasoning and law discussed by the trial judge in his reasons for judgment copied in the consolidated case apply here, with equal force. Also see 8 Am.Jur. 211, Bills and Notes, § 460; Bordelon v. Capers, La.App., 189 So. 615 (and authorities therein cited); Wallace v. Mouton (170 La. 47, 127 So. 360.
For the same reasons given by us in the companion case this day decided, La.App., 137 So.2d 427, the judgment appealed from is affirmed, with costs to be paid by the plaintiff.
Affirmed.